Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mithani on 4/5/2021.
The application has been amended as follows: 
Specification: Paragraph 1, line 2, after “2015” insert –, U.S. Patent 9,839,942--
Cancel claim 4; Replace all previous versions of claims 1, 2-3, 5, 7, 9, 11, 13-20 with the following:
1.	(Currently Amended)  An automated method of cleaning a metal sheet cleaning a metal sheet by conveying [[a]] the metal sheet , wherein the substrate cleaning system comprises at least a first upper sprayer;	spraying, with [[a]] the first upper sprayer, the metal sheet liquid metal sheet metal sheet liquid metal sheet providing an automated filter media disposed within a filtration system, the filtration system positioned below the first upper sprayer and comprising a grate, runoff guides, a filter media dispenser, and a collection tray,[[;]] wherein the collection disposed below the grate and is connected to disposed beneath the collection tray, the filtering module comprising a tank having a filter basket disposed therein, a pump, and a heat exchanger, wherein the pump is fluidly coupled to the heat exchanger and the tank, [[; and]] wherein the automated filter media is disposed between the first upper sprayer and the collection tray;[[.]]   
collecting debris on top of the automated filter media and onto the grate;
 	passing the first liquid through the automated filter media and through the grate;
directing the first liquid to the collection tray and into the tank for filtration;
pumping the first filtered liquid from the tank to the heat exchanger; and
directing the first filtered liquid to the first upper sprayer.
 2.	(Currently Amended)  The method of claim 1, wherein the scrubbing comprises scrubbing a top surface of the metal sheet metal sheet 
 3.	(Currently Amended)  The method of claim 1, wherein the spraying comprises spraying a top surface of the metal sheet the first upper sprayer and spraying a bottom surface of the metal sheet 
5.	(Currently Amended)  The method of claim 1, comprising heating the first liquid the heat exchanger.
7.	(Currently Amended)  A method of cleaning a metal sheet the metal sheet liquid the metal sheet liquid the top surface of the metal sheet metal sheet positioned below the first upper sprayer and comprising a grate, runoff guides, a filter media dispenser, and a collection tray, wherein the collection tray is disposed below the grate and is connected to a filtering module disposed beneath the collection tray, the filtering module comprising a pump, a tank having a filter basket disposed therein, and a heat exchanger, wherein the pump is fluidly coupled to the heat exchanger and the tank and is in fluid communication with the first upper sprayer and the collection tray, wherein the filter media is disposed between the first upper sprayer and the collection tray; metal sheet liquid metal sheet metal sheet liquid metal sheet ;[[.]]
 collecting debris on top of the filter media and onto the grate;
 	passing the first liquid through the filter media and through the grate;
 directing the first liquid to the collection tray and into the tank for filtration;
 	pumping the first filtered liquid from the tank to the heat exchanger; and
directing the first filtered liquid to the first upper sprayer.
  
9.	(Currently Amended)  The method claim 7, wherein the substrate cleaning system comprises a lower sprayer positioned below the conveyor system to apply the first liquid metal sheet 
 
11.	(Currently Amended)  The method of claim 7, wherein the substrate cleaning system comprises an upper brush fender comprising a fluid manifold, the fluid manifold comprising a fluid outlet oriented to convey the first liquid 
13.	(Currently Amended)  The method of claim 7, comprising a lower brush positioned to contact a bottom surface of the metal sheet 
14.	(Currently Amended)  The method of claim 7, wherein the heats or cools the first liquid 
15.	(Currently Amended)  The method of claim 14, wherein the heat exchanger heats the first liquid first liquid 
16.	(Currently Amended)  The method of claim 7, comprising:	a loading module comprising:		metal sheet an automated and		a light curtain to detect a presence of objects within the loading module other than the metal sheet 
 17.	(Currently Amended)  The method of claim 7, comprising a programmable control unit operative to control at least one of a speed of the upper brush, a flow rate of the pump, a temperature of the first and second liquid 
18.	(Currently Amended)  The method of claim 7, comprising an air knife that blows air onto the metal sheet metal sheet substrate cleaning system.
19.	(Currently Amended)  The method of claim 7, comprising an unloading module comprising:	metal sheet 
20.	(Currently Amended)  The method of claim 7, comprising a support member connected between two adjacent lower rollers of the plurality of lower rollers.
 
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the limitations of claims 1 and 7, specifically failing to teach the specific structural elements and the corresponding method steps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc